Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the arguments filed on 10/01/2021. Claims 1, 3, 5-7, 9 and 11-12 are presented for examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “moving region setting unit” in claim 7.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Yan and further in view of Ahn US 20190321979 A1.
 Sensing a target object located in the space while the mobile robot travels within the space (see Artes claim 1);
(see Artes claim 1 and para [0059]):
Excluding the determined obstacle from the received map information before the space is divided (see Artes para [0059]),
…
Artes fails to teach dividing the space into a plurality of regions comprising at least a first region and a second region adjacent to the first region,
Based on a determination that the first region and the second region have a triangular shape or a quadrilateral shape,
Merging the first region with the second region, wherein the merged region is classified as a new region,
However Yan teaches dividing the space into a plurality of regions comprising at least a first region and a second region adjacent to the first region,
Based on a determination that the first region and the second region have a triangular shape or a quadrilateral shape,
Merging the first region with the second region, wherein the merged region is classified as a new region (see Yan claim 5 and FIG. 1). The robot taught in Yan judges the confinement time left for virtual wall signal to expire while operating in the first work area and enters the second work area, which indicates that the areas are merged for a while to make a new region.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as disclosed in Artes to include merging a first moving region and second moving region as mentioned in Yan in order for the robot to clean a plurality of regions.
Neither Artes nor Yan teaches and moving the mobile robot to a region having a largest size among the divided plurality of regions for cleaning.
However, Ahn teaches and moving the mobile robot to a region having a largest size among the divided plurality of regions for cleaning (see Ahn para [0022]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as disclosed in Artes to include the feature of moving a mobile robot to a region having the largest size as mentioned in Ahn in order to distinguish between the different sizes of the cleaning areas.
Regarding claim 3, the combination of Artes, Yan, and Ahn teaches the method according to claim 1, Ahn further teaches wherein moving the mobile robot further comprises:
Cleaning the region having a largest size among the divided plurality of regions (see Ahn para [0022]);
And moving to another region among the divided plurality of regions after the cleaning of the one region having the largest size is finished (see Ahn para [0140]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Artes to include cleaning one region and moving to another region after finishing the cleaning process as mentioned in Ahn in order for the robot to clean a plurality of regions while saving time.
Regarding claim 7, Artes teaches a mobile robot which travels within a space, the mobile robot comprising; a main body (See Artes para [0044]);
          A driver configured to move the mobile robot (see Artes para [0031])
          A sensor equipped in the main body (see Artes para [0035])
          And configured to sense a target object located in the space while the mobile robot is traveling within the space (See Artes claim 1)
         A moving region setting unit configured to;
         Based on a determination that the sensed target object is an obstacle according to a dataset labeled as the obstacle; excluding the determined obstacle from map information before the space is divided (see Artes para [0059]). The dataset as taught in Artes is the image recognition that Artes is able to record using a camera.
         …
         A memory configured to store a dataset for the obstacle (see Artes para [0036]);
         …
        Artes does not teach dividing the space into a plurality of regions comprising at least a first region and a second region adjacent to the first region,
           Based on a determination that the first region and the second region have a triangular shape or a quadrilateral shape, merging the first region with the second region, wherein the merged region is classified as a new region	
However, Yan teaches dividing the space into a plurality of regions comprising at least a first region and a second region adjacent to the first region,
Based on a determination that the first region and the second region have a triangular shape or a quadrilateral shape, merging the first region with the second region, wherein the merged region is classified as a new region (see Yan claim 5 and FIG. 1). The robot taught in Yan judges the confinement time left for virtual wall signal to expire while operating in the first work area and enters the second work area, which indicates that the areas are merged for a while.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as disclosed in Artes to include merging a first moving region and second moving region as mentioned in Yan in order for the robot to clean a plurality of regions.
Neither Artes nor Yan teaches at least one processor configured to cause the mobile robot to move to a region having a largest size among the divided plurality of regions for cleaning
However, Ahn teaches at least one processor configured to cause the mobile robot to move to a region having a largest size among the divided plurality of regions for cleaning (see Ahn para [0022]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as disclosed in Artes to include the feature of moving a mobile robot to a region having the largest size as mentioned in Ahn in order to distinguish between the different sizes of the cleaning areas.
Regarding claim 9, the combination of Artes, yan, and Ahn teaches the mobile robot as taught in claim 7, Ahn further teaches wherein moving the mobile robot further comprises: cleaning the region having a largest size among the divided plurality of regions and causing the mobile robot to move to another region among the divided plurality of regions after the cleaning of the region having the largest size is finished (see Ahn para [0140]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Artes to include cleaning one region and moving to another region after finishing the cleaning process as mentioned in Ahn in order for the robot to clean a plurality of regions while saving time.
Claim 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artes, Yan, Ahn, and in further view of Srivastav US 20200156246 A1.
Regarding claim 5, the combination of Artes, Yan, and Ahn teach the method according to claim 1, wherein the determining of whether the sensed target object is the obstacle comprises: collecting image information of the sensed target object (see Artes para [0059]),
Confirming that the sensed target object is the obstacle based on the collected image information (see Artes para [0059]);
…
Artes does not teach training a neural network with a dataset labeled as an obstacle including the collected image information of the sensed target object confirmed as the obstacle;
And generating a determination model for the obstacle
However Srivastav teaches training a neural network with a dataset labeled as an obstacle including the collected image information of the sensed target object confirmed as the obstacle;
And generating a determination model for the obstacle (see Srivastav para [0061])
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Artes to include training a neural network as mentioned in Srivastav in order to gain accurate information about the environment that would help to avoid collision.
Regarding claim 11, the combination of Artes, yan, and Ahn teaches the mobile robot as taught in claim 7, Artes further teaches wherein the determining of whether the sensed target object is the obstacle comprises: collecting image information of the sensed target object (see Artes para [0059]),
Confirming that the sensed target object is the obstacle based on the collected image information (see Artes para [0059]);
Artes does not teach training a neural network with a dataset labeled as an obstacle including the collected image information of the sensed target object confirmed as the obstacle;
And generating a determination model for the obstacle.
However, Srivastav teaches training a neural network with a dataset labeled as an obstacle including the collected image information of the sensed target object confirmed as the obstacle;
And generating a determination model for the obstacle (see Srivastav para [0061]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Artes to include training a neural network as mentioned in Srivastav in order to gain accurate information about the environment that would help to avoid collision.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Yan, Srivastav, Ahn, and further in view of Xia US 20190086921 A1 (hereinafter referred to as “Xia”).
Regarding claim 6, the combination of Artes, Yan, Ahn, and Srivastav teach the method as taught in claim 5, Artes does not teach wherein the determining of whether the sensed target object is the obstacle further comprises;
Estimating a volume of the sensed target object,
By determining whether the estimated volume of the sensed target object is greater than or equal to a predetermined range based on the collected image information of the sensed target object;
And determining the sensed target object as the obstacle based on a determination that the estimated volume of the sensed target object is greater than or equal to the predetermined range.
However, Xia teaches wherein the determining of whether the sensed target object is the obstacle further comprises;
Estimating a volume of the sensed target object,
By determining whether the estimated volume of the sensed target object is greater than or equal to a predetermined range based on the collected image information of the sensed target object;
And determining the sensed target object as the obstacle based on a determination that the estimated volume of the sensed target object is greater than or equal to the predetermined range (see Xia para [0115] and [0116]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as disclosed in Artes to include determination of the volume of a target object as taught in Xia in order to avoid collisions with the obstacles while cleaning a given area.
Regarding claim 12, the combination of Artes, Yan, Ahn, and Srivastav teaches the mobile robot as claimed in claim 11 above, the combination of Artes, Yan, Ahn, and Srivastav does not teach wherein the determining whether the sensed target object is the obstacle further comprises estimating a volume of the sensed target object by:
Determining whether the estimated volume of the sensed target object is greater than or equal to a predetermined range based on the collected image information of the sensed target object and determining the sensed target object as the obstacle based on a determination that the estimated volume of the sensed target object is greater than or equal to the predetermined range.
However, Xia teaches wherein the determining whether the sensed target object is the obstacle further comprises estimating a volume of the sensed target object by:
determining whether the estimated volume of the sensed target object is greater than or equal to a predetermined range based on the collected image information of the sensed target object and determining the sensed target object as the obstacle based on a determination that the estimated volume of the sensed target object is greater than or equal to the predetermined range (see Xia para [0115] and [0116]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as disclosed in Artes to include determination of the volume of a target object as taught in Xia in order to avoid collisions with the obstacles while cleaning a given area.
Response to Arguments
The arguments submitted by the applicant have been considered but are rendered to be moot. In response to the argument submitted by the applicant that claim 5 and Figure 1 of Yan does not teach based on a determination that the first region and the second region adjacent have a triangular or quadrilateral shape, merging the first region with the second region, wherein the merged region is classified as a new region. As mentioned previously in the office action that the robot taught in Yan judges the confinement time left for virtual wall signal to expire while operating in the first work area and enters the second work area, which indicates that the areas are merged for a while to make a new region. The areas 31 and 32 as shown in figure 1 of Yan show rectangular shapes that are merged into one area. 
In response to the applicant’s argument that Artes does not disclose that the sensed target object is the obstacle according to a dataset labeled as the obstacle excluding the determined obstacle from the received map information before the space is divided. As previously stated in para [0059] of Artes, an obstacle shown in fig. 3b can be defined in the shape of a virtual exclusion region S in order for the robot to avoid the obstacle. The advantage of excluding a determined obstacle from the received map information before the space is divided has not been mentioned in the specification of the applicant. Therefore, it would be obvious to exclude the determined obstacle before or after the space is divided.
In response to the applicant’s argument that Artes does not teach or suggest that the mobile robot moves into a region having the largest size among the divided plurality of regions for cleaning regions. However in para [0022] of Ahn, the mobile robot moving into a region having a largest size among the different regions is mentioned.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210138657 A1 teaches a mobile robot able to create a map and detect obstacles in real time
US 20200238520 A1 teaches a cleaning robot that is able to detect a virtual barrier that divides the working area into a plurality of regions.
US 20180217611 A1 teaches a cleaning robot able to detect obstacles and move along the outer edge of the obstacles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690. The examiner can normally be reached Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H.S./           Examiner, Art Unit 3664                              
                                                                                                                                                               /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664